No.    90-159

          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1990



JAMES    FORDY'CE and THELMA FORDYCE
               Plaintiffs and Appellant


LEROY    ICK a.nd STEVEN MUSICK,
               Defendants and Responden



APPEAL FROM:   District Court of the Tenth Judicial District,
               In and for the County of Fergus,
               The Honorable Peter L. Rapkoch, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               Timothy J. OIHare, Lewistown, Montana
          For Respondent:
               Robert L. Johnson, Lewistown, Montana


                            Submitted on Briefs:     September   13,   1990

                                          Decided:   November 15, 1990
Filed:
Justice Fred J. Weber delivered the Opinion of the Court.

     Plaintiffs, James and Thelma Fordyce (Fordyces) initiated this
action for rescission of a Farm Lease Agreement against defendants,
Leroy and Steven Musick    (Musicks), alleging that the Musicks
breached the agreement. The Musicks counterclaimed alleging breach
of the agreement and seeking damages for breach. Following a non-
jury trial, the District Court for the Tenth Judicial District,
Fergus County, entered judgment for the Musicks and awarded damages
in the amount of $69,540.53 plus costs.   The Fordyces appeal.   We
affirm.
     The issues   are:
     (1)   Did the District Court err in finding that the Musicks
sustained a loss of income for 1987 and 1988 due to acreage
restrictions imposed under the Conservation Reserve Program (CRP)
administered by the Agricultural Stabilization and Conservation
Service (ASCS)?

     (2)   Did the District Court err in awarding damages to the
Musicks even though their family farm corporation, Bar Elsky Ranch,
Inc., was shown on the ASCS records as the operator of the farm?
     The Fordyces own farm land in Fergus County, and the Musicks
have farmed that land under lease for many years.      On April 1,
1977, the parties executed a ten year lease. On April 1, 1982, the
parties renegotiated and executed a new ten year lease. On January
10, 1987, the Fordyces wrote a letter to the Musicks, claiming that
the Fordyces had not signed the 1982 lease and that the lease would
expire on April 1, 1987, under the 1977 lease.   The Fordyces then
                                 2
made     application with   the   ASCS   to   retire    their   land   from
agricultural production for ten years through the CRP with all the
payments from the program to be paid to the Fordyces.
       The Musicks made timely protest with the ASCS and submitted
evidence to the agency that the 1982 lease was indeed executed, and
that the lease permitted the Musicks to farm the land through 1992.
The ASCS nevertheless honored the Fordycesl application, and the
Musicks were unable to plant crops on the leased land for 1987 and
1988 in order to comply with the rules of the ASCS to receive
federal deficiency payments       for the Musicksl entire          farming
operation.
       On July 23, 1987, the Fordyces, through counsel, sent the
Musicks a I1Notice of Defaultt1claiming that the Musicks allowed
noxious weeks to grow on the Fordycesl land.           The lease contains
a weed control provision making the elimination of noxious weeds
an eventual goal.   The Musicks refused to yield up the land to the
Fordyces and the Fordyces brought this action for rescission of the
lease.    The Musicks counter-claimed, seeking damages for 1987 and
1988 while the land was unable to be planted under the CRP
restrictions.
                                   I
       Did the District Court err in finding that the Musicks
sustained a loss of income        for 1987 and 1988 due to acreage
restrictions imposed under the CRP administered by the ASCS?
       The Fordyces argue that there is not substantial credible
evidence in the record to support the Musicksl claim for damages.
The Fordyces contend that the record shows that the damages     were
actually caused by the Musicksl bad business decisions.
     The   standard of review for a civil case for a judge sitting
without a jury is whether or not the District     Court's findings
are clearly erroneous.    Dennis v. Tomahawk Services, Inc. (1989),
235 Mont. 378, 379, 767 P.2d 346, 347.        This Court will not
substitute its judgment for that of the trial court absent that
showing, even where there is evidence in the record to support
appellant's contentions. Id.
     Because of the CRP and in order to comply with the federal
rules to receive federal deficiency payments for their entire
farming operations, the Musicks elected in 1987 to plow up the 83.3
acres of pubescent wheat grass seed planted on the land leased from
the Fordyces.   The Fordyces argue that if the Musicks would have
elected to plow up wheat and barley instead, their damages would
not have been as great.
     The matter of which field to idle was only one of many
decisions facing the Musicks because of the Fordyces' wrongful
enrollment of the leased land into the CRP.      In    making those
decisions the Musicks had a duty to act reasonably under the
circumstances so as not to unnecessarily enlarge their damages.
Bronken's Good Time Co. v. J.W. Brown (1983), 203 Mont. 427, 432,
661 P.2d 861, 864.   The law does not require those decisions to be
unerringly correct with the benefit of hindsight.     If a choice of
two reasonable courses presents itself, the person whose wrong
forced the choice cannot complain that one rather than the other
is chosen.    Hogland v. Klein (1956), 49 Wash. 2d 216, 298 P.2d
1099, 1102.
     Whether the injured party violated his duty to mitigate
damages is a question for the trier of fact when there is
conflicting evidence. Bronken's, at 433, 661 P.2d at 861. We have
carefully reviewed the record and find there is substantial
credible evidence to support the District Court's findings.     We
hold that the District Court did not err in finding that the
Musicks sustained a loss of income for 1987 and 1988 due to acreage
restrictions imposed under the CRP administered by the ASCS.
                                I1

     Did the District Court err in awarding damages to the Musicks
even though their family corporation, Bar Elsky Ranch, Inc., was
shown on the ASCS records as the operator of the farm?
     The Fordyces claim that Musicksl family farm corporation, Bar
Elsky Ranch, Inc., is the real party in interest. Bar Elsky Ranch
was not a party to the lawsuit and thus Fordyces argue that the
District Court erred in awarding damages to the Musicks under Rule
17 (a), M.R. Civ.P., which states in part   [elvery action shall be
prosecuted in the name of the real party in interest."
     It is elementary law that a contract binds no one but the
contracting parties. Gambles v. Perdue (1977), 175 Mont. 112, 115,
572 P.2d 1241, 1243. The obligation of the contract is limited to
the contracting parties, and ordinarily only those who are parties
to the contract are liable for their breach.   Id. Therefore if the
contracting   parties are before the court, they are the proper
parties even though a party not before the court, such as Bar Elsky
Ranch, had the benefit of one contracting party's performance. The
evidence does not show that Bar Elsky Ranch had any ownership
rights in the lease and therefore Bar Elsky Ranch was not a real
party in interest in this action. We hold that the District Court
did not err in awarding damages to the Musicks even though their
family farm corporation, Bar Elsky Ranch, Inc. , was shown on the
ASCS records as the operator of the farm.
     Affirmed.